In an action to recover damages for personal injuries, Lydia Golia, as personal representative of the deceased defendant, Giovanni Golia, appeals from an order of the Supreme Court, Queens County (Thomas, J.), dated October 3, 2000, which denied the motion purportedly made by the deceased defendant to dismiss the complaint and granted the plaintiffs unopposed cross motion to substitute Lydia Golia, the deceased defendant’s widow, for the deceased defendant.
*369Ordered that the appeal is dismissed, without costs or disbursements, and the provision of the order dated October 3, 2000, which denied the motion purportedly made by the deceased defendant is vacated.
That portion of the order which denied the motion purportedly made by the deceased defendant is a nullity and must be vacated. Further, the purported appeal from that portion of the order must be dismissed (see, Bluestein v City of New York, 280 AD2d 506). The appeal from so much of the order as granted the plaintiffs cross motion to substitute the deceased’s widow for the deceased defendant must also be dismissed, since the cross motion was granted without opposition (see, CPLR 5511; Katz v Katz, 68 AD2d 536). Santucci, J. P., Goldstein, Luciano and Adams, JJ., concur.